UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7990


JAMES STEVEN LESANE,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00247-JRA)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Steven LeSane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Steven LeSane, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)      petition.     We    have       reviewed       the   record     and    find    no

reversible      error.      Accordingly,           we   deny    LeSane's     motion      for

transcript      at    government      expense       and   affirm     for    the    reasons

stated by the district court. *                  LeSane v. United States, No.

3:08-cv-00247-JRA (E.D. Va. Sept. 5, 2008).                         We dispense with

oral       argument   because       the    facts    and     legal    contentions         are

adequately      presented      in    the    materials       before    the    court       and

argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
       We deny LeSane’s motion to vacate and decline to consider
issues he raises for the first time on appeal.



                                             2